PER CURIAM.
This action was brought to recover for rent for the month of November, 1907. The defense relied upon was an eviction. The parties had a written lease, in which the defendant covenanted to “make and do all repairs required to walls, ceilings,” etc., belonging to the premises. The alleged eviction consisted in the falling of a portion of the ceiling in the kitchen, and there was some proof on the part of the defendant that portions of the ceiling in some of the other rooms were loose and cracked. These facts entirely fail to constitute the defense of eviction. There was no express or implied warranty on the part of the landlord that the premises were fit for occupancy when leased, and the tenant obligated himself to do all the necessary repairs. The judgment in favor of the tenant must be reversed.
Judgment reversed, and new trial ordered, with costs to appellant to abide the event.